                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

ERIC ORLANDO REESE,                     )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )      CASE NO. 2:16-CV-261-WKW
                                        )                 [WO]
UNITED STATES OF                        )
AMERICA,                                )
                                        )
            Defendant.                  )

                                    ORDER

      On November 15, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been made. (Doc. # 20.) Upon an independent

review of the record and consideration of the Recommendation, it is ORDERED that

the Recommendation (Doc. # 20) is ADOPTED, Plaintiff’s 28 U.S.C. § 2255 motion

(Doc. # 1) is DENIED, and this action is DISMISSED with prejudice.

      Final judgment will be entered separately.

      DONE this 10th day of December, 2018.

                                          /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE
